Livingston, J.
in summing up, after taking notice of the weapon, which was not dangerous, the mode of punishment, which was not unusual, and the degree, which, however severe, was less than sufficient to reduce the plaintiff to submission, recognised the right of the master, during tíre voyage, to correct a mariner for'disobedience to.any reasonable commands, and for- insolence, and other offences. The punishment, in its nature, is not limited to confinement, corporal chastisement being often necessary and proper; and, as to its extent, depends upon the circumstances of the case, the aggravation of the offence, or the continuance of the disobedience. This is a salutary authority, and ought to be maintained. Without it, it would be impossible to navigate our vessels. ^
Verdict for the defendants.